     8:18-cv-00378-BCB-MDN Doc # 20 Filed: 08/28/19 Page 1 of 2 - Page ID # 69



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA
RODNEY NICHOLS, an individual,
                                                        Case No. 8:18-cv-378
            Plaintiff,

v.                                                     NOTICE OF SERVING


FIRST DATA RESOURCES, LLC, a
Delaware Limited Liability Corporation,

             Defendant.

        On August 28, 2019, Plaintiff Rodney Nichols served his first discovery requests

on Defendant First Data Resources, LLC by email addressed to Cbrookhouser-

sisney@mcgrathnorth.com.




                                                By:   s/ Alexis S. Mullaney
                                                      Terry A. White, NE # 18282
                                                      Alexis S. Mullaney #25908
                                                      CARLSON & BURNETT LLP
                                                      17525 Arbor Street
                                                      Omaha, NE 68130
                                                      Direct (402) 682-8006
                                                      Main (402) 934-5500
                                                      terry@carlsonburnett.com
                                                      Attorney for Plaintiff
  8:18-cv-00378-BCB-MDN Doc # 20 Filed: 08/28/19 Page 2 of 2 - Page ID # 70



                             CERTIFICATE OF SERVICE

      I certify that on August 28, 2019, I filed the foregoing using the court’s CM/ECF
system which will automatically send notice of filing to the following:


Cody Elyse Brookhouser-Sisney
McGrath North
First National Tower
Suite 3700
1601 Dodge Street
Omaha, NE 68102
Cbrookhouser-sisney@mcgrathnorth.com


                                 s/Alexis S. Mullaney
                                 Alexis S. Mullaney




                                          2
